Cook, J.,
concurring. I agree with the conclusion of the majority that the requirements of R.C. 2945.05 do not apply to requests made by a defendant, pursuant to former R.C. 2941.142 or 2941.143, to have the trial judge determine the prior-conviction specifications. I cannot, however, join the opinion of the majority because I am unconvinced that the phrasing “criminal case” justifies our conclusion.
Though L continue to believe that this court’s decision in State v. Pless (1996), 74 Ohio St.3d 333, 658 N.E.2d 766, is incorrect and that the requirements in R.C. 2945.05 are directory rather than mandatory, see id. at 341-342, 658 N.E.2d at *288771-772 (Cook, J., dissenting), Pless is inapposite to the separate trial of these specifications. This court decided Pless on statutory construction, not constitutional, grounds. The majority of the Pless court simply reasoned that the words selected by the General Assembly in R.C. 2945.05 were to be enforced as written. Id. at 340, 658 N.E.2d at 770. Though the court of appeals here seemed to read it otherwise, Pless is a narrow opinion; it does not hold that every nonjury determination of guilt must meet the R.C. 2945.05 requirements.
By the same token, then, no contradiction results from applying a strict statutory construction to inform our decision as to bifurcation of the trial of these specifications. The words of former R.C. 2941.142 and 2941.143 permit bifurcation upon the “request” of a defendant. There is no reason in either the language or the purpose of the statutes to reach out for an overlay from R.C. 2945.05.
Moreover, these statutes have very different purposes and do not intersect or conflict. The patent motivation of the General Assembly in enacting R.C. 2945.05 was to ensure that a defendant’s waiver of his constitutional right to trial by jury was express and recorded. By contrast, the intent of the General Assembly, in former R.C. 2941.142 and 2941.143 was to shield a defendant from a prejudiced jury by allowing evidence of a prior conviction to be withheld from the jury. See State v. Allen (1987), 29 Ohio St.3d 53, 55, 29 OBR 436, 438, 506 N.E.2d 199, 201 (“The existence of a prior offense is such an inflammatory fact that ordinarily it should not be revealed to the jury unless specifically permitted under statute or rule.”).
I therefore concur in the decision of the majority to reverse the judgment of the court of appeals, but offer different reasons.